— Judgment unanimously affirmed. Memorandum: The determination of a trial court as to the testimonial capacity of a witness is subject to limited *1103review and will not be disturbed unless the determination was an abuse of discretion (People v Parks, 41 NY2d 36, 46; People v Bockeno, 107 AD2d 1051). Here, the responses of the nearly seven-year-old child to the inquiry by the court revealed that she was intelligent, knew the difference between the truth and a lie, had learned about God and understood that the book that was being used in administering the oath was a Bible. Defense counsel declined the court’s offer to participate in the voir dire of the witness and failed to object to her being sworn. Accordingly, we find no merit to defendant’s argument that the record fails to demonstrate that the child understood the nature of an oath.
We have examined the other issues raised by defendant’s counsel and by defendant pro se and we find them to be without merit. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J. — sexual abuse, first degree, and another offense.) Present — Doerr, J. P., Boomer, Green, Law-ton and Davis, JJ.